NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CALICO BRAND, INC.
AND HONSON MARKETING GROUP, INC.,
Plaintiffs-Appellants,
V.
AMERITEK IMPORTS, INC.,
Defendant-Cr0ss Appellan.t,
and
ACME INTERNATIONAL ENTERPRISES, INC.,
Defendant-Cr0ss Appellant.
2008-1324, -1325, -1341
Appea1s from the United StateS DiSt1'ict Court for the
Central Dist1'ict of Ca1ifornia in case n0. 05-CV-205,
Magistrate Judge Patrick J. Wa1sh.
ON MOTION
ORDER
Ca1ico Brand, Inc. and H0ns0n Marketing Group, Inc.
(Calico) move to lift the stay of proceedings and set a
briefing schedule with respect to its claims against Ac1ne

CALICO BRAND V. AMERITEK lMPORTS 2
International EnterpriSes, Inc. Acme responds and "takeS
no position" on the n1otion.
These appeals were stayed pursuant to 11 U.S.C. §
362 upon the filing of Ameritek Imports, Inc.’s bankruptcy
petition Calico asserts that the appeals with respect to
Acme should proceed. The court notes that it has not
received a recent status report from Ameritek regarding
the status of the bankruptcy proceedings following the
status report received on September 28, 2010. A status
report was due in December of 2010. lt appears from a
review of the bankruptcy court docket that proceedings
before that court may be completed
According1y, '
IT IS OR1)ERE1) THA'1‘:
(1) Ameritek is directed to file a status report in
2008-1324, -1325 within §4 days concerning the status of
the bankruptcy proceeding. If this court does not receive
a status report, Arneritek's cross-appeal, 2008-1325, will
be dismissed, the stay of the briefing schedule will be
lifted, Calico's opening brief will be due within 60 days of
the date of filing of this order, and 2008-1324, -1341 will
proceed.
(2) The motion is denied without prejudice to re-
newal.
FoR THE CoURT
FEB 94 2911 /S/ Jan H01~ba1y
Date J an Horbaly
Clerk
cc: R. Joseph Trojan, Esq.
Carl H. Pierce., Esq. F||_£D
Edward F. 0 Connor, Esq. ok
88 FEa 04 2011
lANHDRBALY
011-JIi